UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-7550


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

BARTON JOSEPH ADAMS,

                Defendant - Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Martinsburg. John Preston Bailey,
District Judge. (3:08-cr-00077-JPB-RWT-1)


Submitted:   February 19, 2016            Decided:   February 23, 2016


Before MOTZ, DUNCAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Barton Joseph Adams, Appellant Pro Se.   William J. Ihlenfeld,
II, OFFICE OF THE UNITED STATES ATTORNEY, Alan McGonigal,
Michael D. Stein, Assistant United States Attorneys, Wheeling,
West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Barton    Joseph     Adams    appeals      from      the   district     court’s

September 23,      2015    order    denying      16   of    his   motions     filed    in

2014.    On appeal, Adams fails to explain how the district court

erred in its denial decisions.              Accordingly, Adams has forfeited

appellate review of the court’s order.                     See 4th Cir. R. 34(b);

Wahi    v.    Charleston    Area    Med.    Ctr.,     Inc.,    562 F.3d 599,    607

(4th Cir. 2009); Williams v. Giant Food Inc., 370 F.3d 423, 430

n.4    (4th    Cir.     2004).      Accordingly,       we     affirm    the   district

court’s judgment.          We dispense with oral argument because the

facts    and    legal    contentions       are   adequately       presented    in     the

materials      before    this    court     and   argument      would    not   aid     the

decisional process.

                                                                              AFFIRMED




                                            2